DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 8/4/22.    
Claim(s) 26-65 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-28, 31-32, 35-37, 40-41, 44-46 & 49-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, U.S. Pat. No. 9,201,606 B1 in view of Fanaswalla, U.S. Pat. No. 8,838,056 B2 A1, and further in view of Gruhl, U.S. Pub. No. 2011/0113012 A1.
As to claim 26, Taylor teaches an apparatus to resolve one or more incompatibilities between an architectural format of a composite from a sending peer having a first architecture and a receiving peer having a second architecture, the apparatus comprising: 
server metadata managing circuitry to: 
populate a receiving-side composite layout description (CLD) with architecture specific metadata of a sending-side CLD from the sending peer, the architecture specific metadata associated with the composite and specific to the first architecture of the sending peer (Taylor, figure 2; col 1, lines 14-32; col 10, lines 23-30; i.e., retrieve the architecture specific format (equivalent to composite layout description, Detail Description, paragraph 24; CLD is an architecture specific) and the translation system (equivalent to translation engine)).
But Taylor failed to teach the claim limitation wherein translation engine circuitry to: generate, based on the second architecture, offset values for respective elements of the receiving-side CLD for the composite; and adjust the architecture specific metadata populated in the receiving-side CLD to be specific to the second architecture of the receiving peer using the offset values to the respective elements of the receiving-side CLD to resolve the one or more incompatibilities.
However, Fanaswalla teaches the limitation wherein translation engine circuitry to: generate, based on the second architecture, offset values for respective elements of the receiving-side CLD for the composite (Fanaswalla, col 5, lines 1-15; i.e., generate the offset value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor in view of Fanaswalla so that the system would be able to configure the adjustable parameters.  One would be motivated to do so to increase the higher data rates (see Fanaswalla, col 1, lines 12-17).
However, Gruhl teaches the limitation wherein adjust the architecture specific metadata populated in the receiving-side CLD to be specific to the second architecture of the receiving peer using the offset values to the respective elements of the receiving-side CLD to resolve the one or more incompatibilities (Gruhl, page 2, paragraph 33 & 40; i.e., [0033] The backup system includes reconstruction metadata in a second data backup to reference data chunks stored.  in the first data backup. The reconstruction metadata describes how to assemble the data chunks into the original data. The reconstruction metadata uses the data structure to identify a location of a data chunk stored in the first data backup with data chunk offset-lengths; [0040] The reconstruction metadata 372 at offset 46 provides that the first sequential byte stream can be reassembled by combining data chunks in sequence from offset 8 to offset 37. The reconstruction metadata 372 also provides the location of the appended reconstruction metadata 376 at offset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor in view of Gruhl so that the system would be able to reconstruct metadata into previously stored.  One would be motivated to do so to enable a data restore from the backup copy if the primary copy data is lost, corrupted or becomes inconsistent (see Gruhl, page 1, paragraph 2).
As to claim 27, Taylor-Fanaswalla-Gruhl teaches an apparatus as recited in claim 26,  wherein including request managing circuitry to detect a first request to render the composite having the architectural format incompatible with the second architecture of the receiving peer (Taylor, col 1, lines 14-32; col 5, lines 3-32; col 10, lines 23-28; i.e., retrieve the matching data and also the incompatible data format). 
As to claim 28, Taylor-Fanaswalla-Gruhl teaches an apparatus as recited in claim 27, wherein the architectural format is a first architectural format and the apparatus further includes format resolving circuitry to identify, based on the first request, a second architectural format to which to translate the composite (Taylor, col 1, lines 14-32; i.e., converting the first architecture format to the second architecture format). 
As to claim 31, Taylor-Fanaswalla-Gruhl teaches an apparatus as recited in claim 60, further including server storage interfacing circuitry to reduce a computational demand of the receiving peer during a second request by associating the sending-side CID and the sending-side  CLD with a metadata reference of the receiving peer (Taylor, figure 2; col 1, lines 14-32; col 8, lines 11-36; col 10, lines 23-30; i.e.,. associating the architecture agnostic (equivalent to architecture agnostic, Detail Description, paragraph 24; CID is an architecture agnostic) and the architecture specific format (equivalent to composite layout description, Detail Description, paragraph 24; CLD is an architecture specific)).
As to claim 32, Taylor-Fanaswalla-Gruhl teaches an apparatus as recited in claim 60, further including a server storage interfacing circuitry to associate the receiving-side CID and the receiving-side  CLD with a metadata reference of the receiving peer (Taylor, figure 2; col 1, lines 14-32; col 8, lines 11-36; col 10, lines 23-30; i.e.,. associating the architecture agnostic (equivalent to architecture agnostic, Detail Description, paragraph 24; CID is an architecture agnostic) and the architecture specific format (equivalent to composite layout description, Detail Description, paragraph 24; CLD is an architecture specific)). 

Claim(s) 35-37, 40-41 & 44-46, 49-50 & 51-53 is/are directed to a method, non-transitory computer readable medium & apparatus claims and they do not teach or further define over the limitations recited in claim(s) 26-28, 31-32.  Therefore, claim(s) 35-37, 40-41 & 44-46, 49-50 & 51-53 is/are also rejected for similar reasons set forth in claim(s) 26-28, 31-32.


Claim(s) 29-30, 38-39, 47-48 & 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, U.S. Pat. No. 9,201,606 B1 in view of Fanaswalla, U.S. Pat. No. 8,838,056 B2 A1, and of Gruhl, U.S. Pub. No. 2004/0250095 A1, and further in view of Tapperson, U.S. Pub. No. 2002/0199174 A1.
As to claim 29, Taylor-Fanaswalla-Gruhl teaches an apparatus as recited in claim 28. But Taylor-Fanaswalla-Gruhl failed to teach the claim limitation wherein the offset values are first offset values and the translation engine circuitry is to translate respective elements of the composite from the first architectural format to the second architectural format based on (a) second offset values for the respective elements of the composite, and (b) the second architectural format identified by the first request. 
However, Tapperson teaches the limitation wherein the offset values are first offset values and the translation engine circuitry is to translate respective elements of the composite from the first architectural format to the second architectural format based on (a) second offset values for the respective elements of the composite, and (b) the second architectural format identified by the first request (Tapperson, page 3, paragraph 25-29; i.e., converting from the first format to the second format using the offset value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor-Fanaswalla-Gruhl in view of Tapperson so that the system would identify portion of segment by associating the offset value.  One would be motivated to do so to connecting the portion segment with the memory location using the offset value and format (see Tapperson, page 1, paragraph 8).
As to claim 30, Taylor-Fanaswalla-Gruhl-Tapperson teaches an apparatus as recited in claim 29, wherein the translation engine circuitry is to forward the respective elements of the composite translated to the second architectural format to a requestor of the first request (Taylor, col 1, lines 14-32; i.e., converting the first architecture format to the second architecture format). 

Claim(s) 38-39 & 47-48 & 54-55 is/are directed to a method, non-transitory computer readable medium and apparatus claims and they do not teach or further define over the limitations recited in claim(s) 29-30.  Therefore, claim(s) 38-39 & 47-48 & 54-55 is/are also rejected for similar reasons set forth in claim(s) 29-30.


Claim(s) 33-34, 42-43 & 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, U.S. Pat. No. 9,201,606 B1 in view of Fanaswalla, U.S. Pat. No. 8,838,056 B2 A1, and of Gruhl, U.S. Pub. No. 2004/0250095 A1, and further in view of Shaw, U.S. Pub. No. 2017/0024361 A1.
As to claim 33, Taylor-Fanaswalla-Gruhl teaches an apparatus as recited in claim 32. But Taylor-Fanaswalla-Gruhl failed to teach the claim limitation wherein the metadata reference of the receiving peer is a first metadata reference and the server metadata managing circuitry is to improve a computational efficiency of the receiving peer by bypassing populating the receiving-side CID and the receiving-side CLD when the composite includes a second metadata reference of the sending peer that matches the first metadata reference of the receiving peer. 
However, Shaw teaches the limitation wherein the metadata reference of the receiving peer is a first metadata reference and the server metadata managing circuitry is to improve a computational efficiency of the receiving peer by bypassing populating the receiving-side CID and the receiving-side CLD when the composite includes a second metadata reference of the sending peer that matches the first metadata reference of the receiving peer (Shaw, page 4, paragraph 30 & 32; page 5, paragraph 37-39; i.e., bypassed from  generated; determined the corresponding document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor-Fanaswalla-Gruhl in view of Shaw so that the system would be able to bypass the generating step.  One would be motivated to do so to reduce the time consuming and tedious of the system (see Shaw, page 1, and paragraph 3).
As to claim 34, Taylor-Fanaswalla-Gruhl-Shaw teaches an apparatus as recited in claim 33, wherein the server metadata managing circuitry is to retrieve receiving-side CID and the receiving-side CLD from a local storage when the second metadata reference of the sending peer matches the first metadata reference of the receiving peer (Taylor, figure 2; col 1, lines 14-32; col 8, lines 11-36; col 10, lines 23-30; i.e.,. associating the architecture agnostic (equivalent to architecture agnostic, Detail Description, paragraph 24; CID is an architecture agnostic) and the architecture specific format (equivalent to composite layout description, Detail Description, paragraph 24; CLD is an architecture specific). 

Claim(s) 42-43 & 58-59 is/are directed to a non-transitory computer readable medium & apparatus claims and they do not teach or further define over the limitations recited in claim(s) 33-34.  Therefore, claim(s) 42-43 & 58-59 is/are also rejected for similar reasons set forth in claim(s) 33-34.



Claim(s) 56, 60 & 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, U.S. Pat. No. 9,201,606 B1 in view of Fanaswalla, U.S. Pat. No. 8,838,056 B2 A1, and of Gruhl, U.S. Pub. No. 2004/0250095 A1, and further in view of Shaw, U.S. Pub. No. 2017/0024361 A1.
As to claim 56, Taylor-Fanaswalla-Gruhl teaches an apparatus as recited in claim 52, wherein the processor circuitry is execute the machine readable instructions to:
populate a receiving-side composite interface description (CID) with architecture
agnostic metadata of a sending-side CID from the sending peer, the architecture agnostic
metadata associated with the composite, and
reduce a computational demand of the receiving peer during a second request by
associating the sending-side CID and the sending-side CLD with a metadata reference of the receiving peer.
Claim(s) 60 & 63 is/are directed to an apparatus and method claims and they do not teach or further define over the limitations recited in claim(s) 56.  Therefore, claim(s) 60 & 63 is/are also rejected for similar reasons set forth in claim(s) 56.


Claim(s) 61-62 & 64-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, U.S. Pat. No. 9,201,606 B1 in view of Fanaswalla, U.S. Pat. No. 8,838,056 B2 A1, and of Gruhl, U.S. Pub. No. 2004/0250095 A1, and further in view of Shaw, U.S. Pub. No. 2017/0024361 A1.
As to claim 61, Taylor-Fanaswalla-Gruhl teaches an apparatus as recited in claim 26, wherein the CLD is a shell file stored in storage.
As to claim 62, Taylor-Fanaswalla-Gruhl teaches an apparatus as recited in claim 26, further including resolution table
management circuitry to store a enumeration resolution table in a storage, the enumeration resolution table including at least one of the receiving-side CLD or the sending-side CLD.

Claim(s) 64-65 is/are directed to non-transitory claims and they do not teach or further define over the limitations recited in claim(s) 61-62.  Therefore, claim(s) 64-65 is/are also rejected for similar reasons set forth in claim(s) 61-62.

Response to Arguments
Applicant’s arguments with respect to claim(s) 26-65 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “adjust the architecture specific metadata populated in the receiving-side CLD to be specific to the second architecture of the receiving peer using the offset values to the respective elements of the receiving-side CLD to resolve the one or more incompatibilities” (see Applicant’s response, 8/4/22, page 12).  It is evident from the detailed mappings found in the above rejection(s) that Gruhl disclosed this functionality (see Gruhl, page 2, paragraph 33 & 40).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for “adjust the architecture specific metadata populated in the receiving-side CLD to be specific to the second architecture of the receiving peer using the offset values to the respective elements of the receiving-side CLD to resolve the one or more incompatibilities” was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive.

Listing of Relevant Arts
Petkov, U.S. Patent/Pub. No. US 8930318 B1 discloses update metadata by the specified offset.
DeJong, U.S. Patent/Pub. No. US 20170046099 A1 discloses metadata is updated using the applied offset.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449